EXHIBIT 10.23
 
Strategic Cooperation Agreement
(English Summary)


Party A: China Construction Bank Shenzhen Branch


Party B: China Security & Surveillance Technology, Inc.


Under the principle of sincere cooperation, equal and mutual benefit and common
development, Party A and Party B enter into the following Strategic Cooperation
Agreement through friendly negotiation:


Section 1. Both Parties agree to establish permanent and reliable strategic
cooperation partnership.


Party A regards Party B as a key client and sufficiently supports its
development, provided it is permitted under state rules, regulations and
financial policies, Party A shall provide Party B with various financial service
and support in priority.
 
Party B regards Party A as an important permanent cooperation partner and
chooses Party A as the main bank for its financial business.
 
Section 2. Party A shall provide Party B with excellent and efficient financial
service in the following fields, including but not limited to:
 
(1) Upon Party B’s request, Party A hereby agree that it will grant Party B such
credit facility that is five to ten times of the guaranty amount which is
deposited in the account of Party A by Party B. To use such credit facility,
Party A shall investigate and evaluate Party’s B’s specific investment project
pursuant to “Law of Commercial Banks,” “General Principles of Loans” and Party
A’s measures of loans and evaluations, and then decide whether to extend credit
facility upon the result of such evaluation and status of such program.
 
(2) Upon Party A’s authorization, to the extent that it satisfies Party A’s
credit policies, Party A shall provide Party B with service of factoring and
assist Party B in its financial management and provide channels of financing.
 
(3) Provide financial services tailored to Party’s B’s specific needs during
Party B’s internal reforming and merger or restructuring.
 
Section 3. Discussion and exploration of business cooperation model.


(1) Party A pays close attention to the rapid growing market of Chinese Security
and Surveillance industry and corresponding market opportunities as well as
impetus and market influence of Party B in this field, Party A desires to
support Party B to construct new business model in this field, enlarge business
influence and improve market shares.
 
(2) Party A desires to consider to support Party B for the capitals required for
Party B’s expansion in the Chinese security and surveillance market.
 
(3) When Party A’s conditions regarding business model of Party B is satisfied,
Party A hereby agrees that it shall promptly review and approve Party B’s loan
application to ensure Party B’s business model and operation obtains sufficient
capital.


--------------------------------------------------------------------------------



Section 4. Party B chooses Party A as one of its main banks, opens basic deposit
account or main settlement account and also chooses products and service of
Party A, including but not limited to:
 
(1). Party B chooses Party A as main financing bank and main settlement bank,
and maintains corresponding amount of cash settlement (including settlement
through internet banking service) in Party A; Party B is obligated to recommend
its subsidiaries or affiliates to open settlement account in subsidiaries or
affiliates of Party A, deposit its funds in Party A and transact various
financial business in Party A in priority.
 
(2). Under the same conditions, Party B shall choose Party A to provide the
following financial service in priority: deposit of RMB and foreign currency,
loan of RMB and foreign currency, domestic settlement, international settlement,
credit card, electronic bank, investment bank and various financial service;
besides, Party B shall choose Party A as its investment and financing consultant
and financial consultant in priority according to its finance demand.
 
(3). Party B will maintain its good standing and financial status, and regularly
or from time to time provide financial statements and other business materials
in accordance with Party A’s requirement, and cooperate with Party A to ensure
Party A works in order and such credit funds are in safety.
 
(4). If Party B raises funds by way of direct financing (including but not
limited with issuance of equity shares and bonds etc.), it shall notify Party A
in advance and, under the same conditions, deposits the financing proceeds with
Party A or institutions recommended by Party A.
 
(5). If Party B change its name or legal representative, or carry out
subcontracting, leasing operation, merger, division, joint venture, joint
cooperation, dissolution, bankruptcy, material investment and other material
events, it shall notify Party A in time.
 
Section 5. Confidentiality


Both Parties shall keep confidential the content of the Agree and shall not
disclose to any third party or use it for other commercial purpose without the
other Party’s written consent.
 
Section 6. Negotiation and Communication


Under the condition of keeping commercial secrets for the other Party, both
Parties shall promptly provide the other Party with business information and
economy or finance trends to enhance communications and promote better
cooperation. Both Parties agree to set up periodic communication and annual
meeting for the purpose of reinforcing communications, information exchange and
settle issues arising from the enforcement of this agreement.
 
Section 7. Enforcement of this Agreement


Party A designates its Longhua Branch and corporation department as the
undertaking branch and department, Party B designates its investment department
and financial department as the main undertaking departments to fulfill this
agreement.
 
Section 8. Settlement of Disputes


As of this agreement takes effect, both Parties shall carry out the terms and
conditions of the Agreement faithfully. Any disputes, amendments or supplements
to this Agreement shall be friendly negotiated upon the principles of equal and
mutual benefit, mutual understanding and mutual accommodation.


--------------------------------------------------------------------------------


 
Section 9. Effectiveness
 
This agreement becomes effect upon signing with seal by both parties. If any
Party intends to terminate this agreement, it shall provide the other Party a
30-day written notice.
 
Section 10. Miscellaneous


(1). The parties shall enter into a separate agreement if Party desires to
appoint Party A as its financial consultant for specific project.
 
(2). This agreement has four (4) copies, all have the same legal force, Party A
and Party B each holds two copies.
 


 
Party A:    China Construction Bank Shenzhen Branch
 
Seal
 
Party B:    China Security & Surveillance Technology, Inc.
 
Seal
 


 


 
In Shenzhen
 
September 28, 2006
 
 

--------------------------------------------------------------------------------

 
 